ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jill Johnson Pennington has been disbarred from the practice of law in Maryland for neglect of a client matter resulting in a missed statute of limitations and attempting to cover up the neglect by using own funds to settle underlying lawsuit and representing that the settlement funds came from the defendant. The petition requests that this court impose reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR). The Director and respondent have entered into a stipulation in which respondent admits that the Maryland disbarment decision conclusively establishes the misconduct and the parties jointly recommend that the appropriate reciprocal discipline is a two-year suspension rather than disbarment.
This court has independently reviewed the file and approves the jointly recommended disposition. Although this court typically imposes identical discipline in a reciprocal disciplinary proceeding, identical discipline is not required if it is “substantially different from [the] discipline warranted in Minnesota.” Rule 12(d), RLPR. This court has imposed less severe discipline in similar cases involving an attorney attempting to conceal neglect of a client matter by entering into a mock settlement using the attorney’s own funds.
See In re Iliff, 487 N.W.2d 234 (Minn.1992) (imposing 90-day suspension and two years of supervised probation); In re Freidson, 426 N.W.2d 188 (Minn.1988) (imposing public reprimand and two years of supervised probation). We conclude that disbarment is substantially different from the discipline warranted in Minnesota and agree with the Director and respondent that a 24-month suspension is appropriate.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Jill Johnson Pennington is suspended from the practice of law for 24 months under Rule 15, RLPR. Reinstatement is conditioned upon: (1) payment of costs in the amount of $900 under Rule 24(d), RLPR; (2) compliance with Rule 26, RLPR, (3) successful completion of the professional responsibility examination under Rule 18(e), and (4) satisfaction of the continuing legal education requirements under Rule 18(e), RLPR.
BY THE COURT:
/s/Russell A. Anderson Associate Justice